DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered. 

Response to Amendment
	The claim amendments filed on 04/25/2022 have been entered.  Claims 1-18, and 20-21 remain pending in the application, claims 1-5, 18, and 20 are withdrawn from further consideration.	

Response to Arguments
	Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 	A new ground(s) of rejection is made infra in view of Loganathan et al US 2014/0180383 A1) addressing all of the claim limitations as necessitated by amendment.  In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loganathan et al US 2014/0180383 A1).

	Regarding claim 6, Loganathan discloses a delivery system for an implantable cardiac device (Figure 1), the system comprising: 2Reply to Office Action of December 27, 2021Appl. No. 16/658,252 
3an implant (Figure 2, item 20 “implant”) having a distal end (Figure 1, item 24 “distal end”) and a proximal end (Figure 1, item 22 “proximal end”)
and one or more splines (Figure 2, item 28, where the definition of spline is “a key that is fixed to one of two connected mechanical parts and fits into a keyway in the other” (Merriam-Webster)) extending 4longitudinally on an internal surface of the implant between the distal end and the 5proximal end (Figure 2, item 28 (i.e. splines) are shown extending longitudinally from the implant on an internal surface (the splines 28 are oriented internally to the outer surface of implant 20, paragraph 0046 also states that splines 28 are extending radially inward) and the splines 28 are located between the distal and proximal end of the implant), 
wherein the implant is shiftable between a collapsed 6configuration and an expanded configuration (paragraph 0039); 
and 7a central restraint (Figures 3A-B, item 40) having a plurality of grooves extending longitudinally along the 8exterior of the central restraint and spaced apart from one another (Figures 3A-B, item 46 “plurality of slots”), 
each of the 9plurality of longitudinally-extending grooves  10configured to slidingly receive a spline on the implant to hold the 11implant in the collapsed configuration (Figure 5A, paragraph 0042).
	Regarding claim 7, Loganathan discloses wherein the central restraint (Figures 3A-B, item 40) further comprises: a distal section comprising a substantially cylindrical shape (Figures 3A-B, item 40) configured to be longitudinally inserted into an interior of the implant along a central axis of the implant (paragraph 0042, lines 3-7); and an elongated shaft connected to the distal section of the central restraint (Figure 5A, item 50 (i.e. elongated shaft), connected as in linked together, not separable).  
	Regarding claim 8, Loganathan discloses wherein the plurality of longitudinally-extending grooves (Figures 3A-B, item 46) are disposed upon and circumferentially spaced apart along a portion of an exterior circumference of the distal section of the central restraint (Figures 3A-B, longitudinally-extending grooves are circumferentially spaced apart to receive the splines 28).  
	Regarding claim 9, wherein at least one of the one or more splines extends radially inwardly from the inner surface of the implant (Figures 2-2A, one or more splines 28 are depicted extending radially inward from the inner surface of the implant) and slides longitudinally into a groove extending longitudinally along the exterior circumference of the distal section of the central restraint (Figure 5A, splines 28 are shown sliding longitudinally into grooves 46 along the exterior circumference of the distal section of the central restraint (Figures 7A-B better depicts the longitudinal grooves on the distal section of the central restraint)).  
	Regarding claim 10, Loganathan discloses wherein the elongate shaft is configured to axially translate the distal section of the central restraint relative to the implant (paragraph 0035, lines 1-15).  
	Regarding claim 11, Loganathan discloses wherein the one or more grooves (Figure 5A, item 46) cooperate with the one or more splines of the implant (Figures 5A, item 28) to retain, the implant in a collapsed configuration (Figure 5A, paragraph 0047, lines 1-10).  
	Regarding claim 12, Loganathan discloses wherein axial translation of the elongated shaft (Figure 5A, item 50) within the implant (Figure 5A, item 20) releases the splines (Figure 5A, item 28) from the grooves (Figure 5A, item 46) to expand the implant to the expanded configuration (Figures 7A-C; paragraph 0035).  
	Regarding claim 13, Loganathan discloses wherein axial translation includes one of a proximal translation or a distal translation (Figures 7A-C, paragraph 0035, lines 1-15).  
	Regarding claim 21, Loganathan discloses wherein: the splines are formed on the internal surface of the implant extending longitudinally therealong and projecting radially inwardly towards a central axis of the implant (Figure 2, item 28 (i.e. splines) are shown extending longitudinally from the implant on an internal surface (the splines 28 are oriented internally to the outer surface of implant 20, paragraph 0046 also states that splines 28 are extending radially inward)); and the grooves on the central restraint (Figures 3A-B, item 46 “plurality of slots”) slidingly receive the splines when the implant is held in a constrained configuration (Figure 5A, paragraph 0042).

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Loganathan et al US 2014/0180383 A1) as stated above.  Loganathan teaches wherein the implant comprises: a ring-like member having upper crowns, lower crowns, and struts between the upper crowns and the lower crowns (see Loganathan, Figure 2), however, Loganathan fails to teach a plurality of anchor assemblies, each anchor assembly having an anchor housing, each anchor housing having an internal surface, and each anchor housing coupled with a lower crown; wherein at least one of the one or more splines of the implant is disposed on an internal surface of at least one of the anchor housings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774